Citation Nr: 1540515	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-01 366	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.  He died in June 2006.  The appellant in the current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

In June 2015, the appellant testified at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.

REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The Veteran died in June 2006.  His certificate of death indicated that autopsy results were needed before a cause of death could be ascertained.  A supplementary medical certification listed his cause of death to be pneumonia due to or as a consequence of Alzheimer's/dementia.  The report of an autopsy performed on June 27, 2006, also noted diagnoses of renal cell carcinoma, hypertension, cardiomyopathy, hyperlipidemia, and atherosclerosis, and contained an opinion that the immediate cause of death was most likely cardiorespiratory failure due to both a dilated cardiomyopathy and acute bronchopneumonia.

In claiming service connection for the cause of the Veteran's death, the appellant alleged that the Veteran's death was due, at least in part, to certain conditions associated with exposure to Agent Orange.  (The Board notes that, as determined by the agency of original jurisdiction (AOJ), the Veteran is presumed to have been exposed to herbicides based on his service in Vietnam.)  The appellant submitted a statement from the Veteran's private physician who noted the diagnosis of renal cell carcinoma recorded on the autopsy report and opined, among other things, that "[t]he Veteran's death may have been hastened by the renal cell carcinoma, which possibly may have been linked to his Agent Orange exposure," pointing out that Agent Orange exposure has been linked to renal cell carcinoma.  (The Board notes that this evidence is contained in the Veteran's Virtual VA file and was received in November 2012.)  Attached to that statement was a printout of an internet article dated on May 16, 2011, reporting that "new data from researchers at the Veterans Affairs Medical Center in Shreveport, LA, indicates that there may be a connection between veterans' in-country exposure and subsequent development of renal cancer."  

In November 2013, the AOJ obtained a medical opinion for the purposes of determining the likelihood that "the ischemic heart disease shown on the autopsy report caused or substantially contributed to the [Veteran's] cause of death" and the likelihood that the Veteran's ischemic heart "caused or aggravated beyond normal progression the [V]eteran's dilated cardiomyopathy, shown as the amended immediate cause of death in the autopsy report."  Despite the private physician's opinion, the VA clinician was not asked to address whether the Veteran's renal cell carcinoma was also a contributory cause of death and, if so, whether it was at least as likely as related to service.

In this regard, the Board recognizes that ischemic heart disease is a disease that has been associated with exposure to "herbicide agents" whereas renal cell carcinoma is not.  38 C.F.R. § 3.309(e).  The fact that a disease has not been presumptively linked to linked to herbicide exposure does not however preclude a claimant from presenting evidence that a claimed disability was due to or the result of herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Further, the Board points out that in Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)); see Delarosa v. Peake, 515 F.3d 1319  (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to claims for dependency and indemnity compensation, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  In light of the Veteran's presumed exposure to herbicides in service, research suggesting a link between herbicide exposure and the development of kidney cancer, and the private physician's opinion that the Veteran's renal cell carcinoma may have hastened his death, the Board finds that the matter must be remanded for the AOJ to obtain a medical opinion addressing this theory of entitlement to service connection for the cause of the Veteran's death.  See Wood, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one).


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who treated the Veteran for his kidney cancer since service.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  The appellant should be requested to sign the necessary authorizations for release of such private medical records to VA.

2.  The AOJ should arrange for claims folder to be reviewed by a VA clinician with the appropriate expertise to determine whether it is at least as likely as not that the Veteran's renal cell carcinoma caused or contributed substantially or materially to the cause of death, or combined to cause death, or aided or lent assistance to the production of the Veteran's death.  The clinician is requested to review the private physician's statement and indicate why he/she agrees or disagrees with the opinion that the Veteran's renal cell carcinoma may have hastened the Veteran's death.

If the clinician determines that it is at leat as likely as not the Veteran's renal cell carcinoma caused or contributed to the Veteran's death, the clinician should then provide an opinion as to whether it is at least as likely as not that the Veteran's kidney cancer was etiologically related to service, to include his exposure to herbicides in service.

A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

If the clinician determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

